Citation Nr: 1133819	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-25 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 RO decision, which denied a claim for service connection for fibromyalgia.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in May 2009.

As will be noted below, the Veteran's service treatment records contain diagnoses of rheumatoid arthritis.  To date, the Veteran has not expressed the desire or intent to file a claim for such disability, and, in fact, it is unclear from the record if the Veteran continues to carry that diagnosis.  Therefore, the Board will not refer the issue of entitlement to service connection for rheumatoid arthritis to the RO.  The Board notes, however, that the Veteran is free to raise such claim with the RO if she wishes to do so.


FINDING OF FACT

Fibromyalgia is not shown by the evidence of record to be etiologically related to a disease, injury, or event in service.



CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  This letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, a July 2006 letter described how appropriate disability ratings and effective dates were assigned. 
 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the claims file.  The Veteran has been afforded several opportunities to submit private medical records or Authorization and Consent to Release Information forms for any private treatment she has incurred.  Most recently, the Veteran was sent a letter in July 2009 requesting authorization to obtain private medical records from Dr. S.D., M.D. and from Physical Therapy and Sports Rehab Clinic.  The Veteran did not submit Authorization and Consent to Release Information forms for these records.  As such, the Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In May 2009, the Veteran's claim for service connection for fibromyalgia was remanded in order to afford the Veteran a VA examination.  The Veteran was scheduled for a VA examination on September 22, 2009.  The Veteran failed to report for this examination.  She did not show good cause for her failure to report for this examination, nor did she request that it be rescheduled.  The Court has held that '[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, as an attempt was made to schedule the Veteran for an appropriate VA examination, and she failed to report for this examination with no good cause shown, the Board finds that the duty to assist has been satisfied to the extent possible under the circumstances.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
 
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Under 38 U.S.C.A. § 1117(a)(1) (West 2002), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective December 18, 2006, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2011 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 71 Fed. Reg. 75669 (2006).

The definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  See 38 C.F.R. § 3.317(a)(2) (2010).

The Veteran has asserted that she began experiencing joint pain in approximately 1974 or 1975.  See hearing transcript, March 2009.  The Veteran asserted that, while working as an egress mechanic, which required her to lift the ejection seat out of air force fighters, she began to feel pain throughout her body, to include her shoulders, upper body, lower body, and back.  Id.  The Veteran claims that this pain continued and worsened throughout service.  Id. 

A review of the Veteran's service treatment records reflects that the Veteran sought treatment for lower back pain consistently throughout her active duty service.  In a service treatment record from August 1974, the Veteran was noted as having severe back pain.  It was also noted in this treatment record that the Veteran worked as an egress mechanic and this job required lifting ejection seats from the cockpits of F-4's.  In a March 1976 radiographic report, it was noted that the Veteran strained her back lifting ejection seats.  In an April 1976 service treatment record, the Veteran was noted as having a history of low back pain, documented and started in July 1974.  It was further noted that the Veteran had a combination of rheumatoid arthritis and intermittent recurrent low back strain.  In a September 1979 service treatment record, the Veteran was again noted as having rheumatoid arthritis and low back pain.  [It should be noted that service connection has separately been established for a low back disability with radiculopathy.]

With regard to a current disability, the Board notes that the Veteran has recently been diagnosed with fibromyalgia.  See Urgent Medical & Family Care treatment records, November 2000 and March 2005.  Given that the Veteran has a current diagnosis of fibromyalgia and her service treatment records support her assertions that she sought treatment for joint pain during active duty service, the Board remanded this issue in May 2009 in order to afford the Veteran a VA examination with regard to this claim.

Regrettably, as noted above, the Veteran did not report for this examination. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1117, the Board notes that, while the Veteran served on active duty during the Persian Gulf War, there is no indication that she served in the Southwest Asia Theater of Operations during this time period.  The Veteran has never asserted, nor does her DD-214 Form reflect, that she served in the Southwest Asia Theater of Operations during this time period.  While her DD-214 Form reflects that she had foreign service, her service treatment records and testimony reflect that she served in Germany from 1978 through 1981.  Therefore, as there is no evidence of record indicating that the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection for fibromyalgia cannot be granted on a presumptive basis under 38 U.S.C.A. § 1117.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  The Board notes that there are no diagnoses of fibromyalgia in her service treatment records, and there is no medical evidence of record relating a current diagnosis of fibromyalgia to her active duty service.  While the Board acknowledges that the Veteran was treated for back complaints in service, as noted above, the Veteran is already service connected for a low back disability with radiculopathy separately.  Moreover, as noted in the Introduction, complaints of joint pain were also attributed to a diagnosis of rheumatoid arthritis on several occasions in service.  

However, as the Veteran did not report for her scheduled VA examination, the Board was unable to obtain any medical opinion as to the likelihood that her current diagnosis of fibromyalgia was present in service or otherwise related to her active duty, to include her reported complaints therein.  The Board has considered the Veteran's own assertions that her current fibromyalgia is related to joint pains she experienced throughout service.  While the Board notes that the Veteran asserted at the March 2009 hearing that she received medical training during active duty, she explained that her experience consisted of work in a dental clinic and that a significant part of her job was administrative.  Her DD-214 Form reflects that she was a dental superintendent.  Therefore, while the Board acknowledges that the Veteran may have had some limited medical training in the dental field while on active duty, the Board does not believe that the Veteran has demonstrated the specialized expertise that renders her competent to diagnose the nature of disability underlying joint complaints or to render an opinion linking her current diagnosis of fibromyalgia to her in-service symptoms, particularly as many documented in-service complaints were attributed by examining health care providers at the time to specific underlying causes other than fibromyalgia.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Therefore, the Board concludes that the Veteran's lay assertions regarding the etiology of her fibromyalgia are outweighed by the in-service clinical findings attributing her documented complaints to other causes, the period of time between her separation from service and the earliest diagnosis of fibromyalgia, and lack of medical evidence linking her fibromyalgia to service.  Thus, the Board finds that the preponderance of the evidence is against the claim for service connection for fibromyalgia, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for fibromyalgia is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


